DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 06 January 2022, of a Request for Reconsideration after Non-Final Rejection.
Claims 1, 2, 4-17, and 19-20 are pending ("Pending Claims").
Claims 1, 2, 4-17, and 19-20 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,953,335 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,965,769 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,304,074 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,586,243 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,586,244 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farzad Amini (USPTO Registration No. 42,261) conducted on Feb. 17, 2022.
The application has been amended as follows: 
Claim 1.		 (currently amended) A method implemented with a server system and a user computing device, the method comprising:
sending, by the server system, via a network, from a first domain, at least part of a first webpage
, at least some static content of the at least part of the first webpage is sent to the web browser by a content delivery network, wherein the sending by the server system comprises:
receiving, with the server system, a request from the web browser for data, wherein the server system comprises an application program interface (API) server configured to provide a response to the request and a web server configured to provide a response to a request for a coupons interface webpage; 
determining, with the server system, that a user of the user computing device is associated with a device independent user profile;
accessing, with the server system, the device independent user profile based on an identifier sent by the web browser;
selecting, with the server system, one or more of a plurality of coupons based on the device independent user profile, wherein the device independent user profile comprises account information related to a third‐party service with which the user has an account, a credential issued by the third‐party service and an expiration time of the credential; and 
sending, with the server system, information related to the plurality of coupons in response to the request;
displaying, by the web browser, the information related to the [[a]] plurality of coupons in the first webpage;
storing, by the web browser, in client‐side browser‐accessible storage, identifiers of one or more of the plurality of coupons, the identifiers having been sent from the first domain, wherein:
the web browser implements a security policy limiting cross‐domain access to browser memory by web content, and

after the at least part of the first webpage is sent, coordinating, by the web browser, consistent content across domains after the web browser navigates to a second webpage from a second domain different from the first domain, wherein consistent content across domains is coordinated by:
accessing, with the added program installed in the web browser, the identifiers of one or more of the plurality of coupons in the client‐side browser‐accessible storage after the web browser has navigated to the second webpage and while the web browser is displaying content of the second domain; and
causing the web browser to display the second webpage, concurrently with displaying information related to one or more of the plurality of coupons in a redemption bar, in response to accessing the identifiers of one or more of the plurality of coupons after the web browser has navigated to the second webpage, wherein the redemption bar is at least partially overlaid on the displayed second webpage and at least some content of the redemption bar is retrieved asynchronously relative to loading of the second webpage.

Claim 2. 	(Original) The method of claim 1, wherein: 
the redemption bar is inserted in a document object model of the displayed second webpage; or 
the redemption bar is displayed in a different frame from a frame of the displayed second webpage.

Claim 3. 	(cancelled) 

Claim 4. 	(Original) The method of claim 1, further comprising:

displaying, by the web browser, the merchant tiles in a scrollable interface;
receiving, by the web browser, a user selection of one of the plurality of coupons;
after navigating to the second webpage, detecting, by the web browser, an input field in the second webpage with code associated with the redemption bar;
automatically populating, by the web browser, responsive to receiving a user selection of an apply‐coupon button, the input field of the second webpage with a coupon code;
detecting, by the web browser, with the code associated with the redemption bar, loading of different webpage content in the web browser executing on the user computing device after the coupon code is submitted.

Claim 5.		(Original) The method of claim 4, further comprising:	receiving, by the web browser, with the code associated with the redemption bar, feedback regarding success or failure of the coupon code; and	ranking or selecting, by the server system, coupons based on the feedback.

Claim 6. 	(Original) The method of claim 4, further comprising:	changing, by the web browser, the redemption bar responsive to the change in the webpage content of a checkout page.

Claim 7. 	(Original) The method of claim 4, wherein detecting the loading of different webpage content comprises: 	parsing and analyzing data exchanged with the second domain.

Claim 8.		(Original) The method of claim 1, wherein:	sending the at least part of the first webpage comprises sending information related to the plurality of coupons from a coupons engine of the server system; and	the coupons engine comprises an in-random-access-memory cache server storing in key-value pairs in random-access-memory a collection of information related to coupons including the information related to the plurality of coupons;	the coupons engine comprises a data store storing the collection of information related to coupons; 	the cache server mirrors the collection of information related to coupons from the data store; and	the cache server is configured to facilitate faster access to information related to coupons than access provided by the data store. 

Claim 9.		(Original) The method of claim 8, wherein:	a subset of information related to coupons in the data store is selected to be stored in the collection of information related to coupons stored by the cache server; and	one or more of the plurality of coupons are retrieved by the cache server by determining a hash key value based on a parameter of a request, the hash key being paired with an address of the at least one of the plurality of coupons.

Claim 10.	(Original) The method of claim 8, further comprising:	ingesting, with the coupons engine, a data feed having coupons in a serialized format; and

Claim 11.	(Original) The method of claim 1, further comprising:	automatically submitting, by the web browser, a coupon code of a coupon among the plurality of coupons to a merchant server associated with the second webpage.

Claim 12.	(Original) The method of claim 11, wherein:	the redemption bar is within an overlaid box at least partially overlaid on the second webpage;	the overlaid box comprises an apply-coupon button; and	submitting is performed in response to receiving a user selection of the apply-coupon button.

Claim 13.	(Original) The method of claim 12, further comprising:	detecting that the second webpage is a checkout webpage, wherein causing the web browser to display the second webpage, concurrently with displaying information related to one or more of the plurality of coupons in the redemption bar, is performed in response to detecting that the second webpage is a checkout webpage; and	detecting, with the web browser, a coupon-code interface of the second domain.

Claim 14.	(Original) The method of claim 13, wherein:	the coupon-code interface is a text box input displayed in the second webpage;	the coupon-code interface is detected based upon criteria that include at least two nested elements of a document object model of the second webpage, the at least two nested elements including an input element of type text and a div box; and

Claim 15.	(Original) The method of claim 13, further comprising:	analyzing, by the web browser, information exchanged with the second domain after submitting the coupon code to the second domain, wherein the analyzed information exchanged with the second domain includes different webpage content from that of the second webpage. 

16.	(currently amended) A method implemented with a server system and a user computing device, the method comprising:
sending, by the server system, via a network, from a first domain, at least part of a first webpage to a web browser executing on the user computing device, at least some static content of the at least part of the first webpage is sent to the first web browser by a content delivery network, and wherein the sending by the server system comprises:
determining, with the server system, that a user of the user computing device is associated with a device independent user profile;
accessing, with the server system, the device independent user profile based on an identifier sent by the web browser, wherein the device independent user profile comprises account information related to an account of the user with a third-party server system, an access token credential issued by the third-party server system and an expiration time of the credential;
selecting, with the server system, one or more of a plurality of coupons based on the device independent user profile;
sending, with the server system, information related to the plurality of coupons;	displaying, by the web browser, the information related to the [[a]] plurality of coupons in the first webpage;	associating, by the server system, a referral award or rebate with a user profile of a user of the user computing device;	storing, by the web browser, in client-side browser-accessible storage, an identifier associated with the referral award or rebate, wherein: 		the web browser implements a security policy limiting cross-domain access to browser memory by web content, and		the web browser has an added program installed in the web browser configured to bypass the security policy and provide cross-domain access to browser memory; and	after the at least part of the first webpage is sent, coordinating, by the web browser, consistent content across domains after the web browser navigates to a second webpage from a second domain different from the first domain, wherein consistent content across domains is coordinated by:		accessing, with the added program installed in the web browser, the identifier associated with the referral award or rebate stored in the client-side browser-accessible storage after the web browser has navigated to the second webpage and while the web browser is displaying content of the second domain; and		causing concurrent display by the web browser of both the second webpage and a box displaying information about the referral award or rebate, in response to accessing the identifier associated with the referral award or rebate and determining, with the added program installed in the web browser, that the second webpage is a checkout webpage, wherein at least some content of the box is retrieved asynchronously relative to loading of the second webpage.

17.	(Original) The method of claim 16, wherein:	the referral award or rebate is a referral award; and	the method comprises:		receiving, by the server system, a request to make a referral to another user adjacent the user in a social graph; and		effectuating the referral via social networking integration with a third-party server system hosting a social networking service.

18.	(cancelled) 

19.	(Original) The method of claim 16, further comprising:	retrieving, by the web browser, content that renders to a plurality of merchant tiles, each including a merchant logo image, and each being associated with one or more coupons; 	displaying, by the web browser, the merchant tiles in a scrollable interface;	receiving, by the web browser, a user selection of one of a plurality of coupons; 	after navigating to the second webpage, detecting, by the web browser, an input field in the second webpage with code associated with the box; 	automatically populating, by the web browser, responsive to receiving a user selection of an apply-coupon button in the box, the input field of the second webpage with a coupon code;	detecting, by the web browser, with the code associated with the box, loading of different 

20.	(Original) The method of claim 19, further comprising:
	receiving, by the web browser, with the code associated with the box, feedback regarding success or failure of the coupon code; and
	ranking or selecting, by the server system, coupons based on the feedback.
Allowable Subject Matter
Claims 1, 2, 4-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC 101
In reference to independent claims 1, and 16 the claims are directed to a method, which would pass Step 1 of the two-step analysis for 101 eligibility. Further, under Step 2A of the analysis the claims are directed to sending at least part of a first webpage to a web browser executing on the user computing device, accessing a user profile, selecting coupons based on the user profile, and sending and displaying information related to the coupon in the first webpage, which are marketing activities and thus are grouped as a method of organizing human activity. The method of organizing human activity can be described as providing tailored marketing content to a user based on a user profile.
However, the claims recite additional elements that integrate the judicial exception into a practical application. The claims are directed to a claimed solution that is necessarily rooted in computer technology in order to overcome a technical problem. The technical problem arises from trying to coordinate consistent content across domains when a web browser navigates from one domain to another. The claimed technical solution supports client-side use of browser-accessible storage to 
35 USC 103
In reference to independent claim 1, the closest art of record are Albanese (2011/0093515) and Wang et al. (2008/0313648). However, the Office is not aware of any references, either individually or in combination, that teach the specific limiting steps of:
storing, by the web browser, in client-side browser-accessible storage, identifiers of one or more of the plurality of coupons, the identifiers having been sent from the first domain, wherein: 		the web browser implements a security policy limiting cross-domain access to browser memory by web content, and		the web browser has an added program installed in the web browser configured to bypass the security policy and provide cross-domain access to browser memory; and	after the at least part of the first webpage is sent, coordinating, by the web browser, consistent content across domains after the web browser navigates to a second webpage from a second domain different from the first domain, wherein consistent content across domains is coordinated by:		accessing, with the added program installed in the web browser, the identifiers of one or more of the plurality of coupons in the client-side browser-accessible storage after the web browser has navigated to the second webpage and while the web browser is displaying content of the second domain; and		causing the web browser to display the second webpage, concurrently with displaying information related to one or more of the plurality of coupons in a redemption bar, in response to accessing the identifiers of one or more of the plurality of coupons after the web browser has navigated to the second webpage, wherein the redemption bar is at least partially overlaid on the displayed second webpage and at least some content of the redemption bar is retrieved asynchronously relative to loading of the second webpage.

In reference to independent claim 16, the closest art of record are Albanese (2011/0093515) and Wang et al. (2008/0313648). However, the Office is not aware of any references, either individually or in combination, that teach the specific limiting steps of:
storing, by the web browser, in client-side browser-accessible storage, an identifier associated with the referral award or rebate, wherein: 		the web browser implements a security policy limiting cross-domain access to browser memory by web content, and		the web browser has an added program installed in the web browser configured to bypass the security policy and provide cross-domain access to browser memory; and	after the at least part of the first webpage is sent, coordinating, by the web browser, consistent content across domains after the web browser navigates to a second webpage from a second domain different from the first domain, wherein consistent content across domains is coordinated by:		accessing, with the added program installed in the web browser, the identifier associated with the referral award or rebate stored in the client-side browser-accessible storage after the web browser has navigated to the second webpage and while the web browser is displaying content of the second domain; and		causing concurrent display by the web browser of both the second webpage and a box displaying information about the referral award or rebate, in response to accessing the identifier associated with the referral award or rebate and determining, with the added program installed in the web browser, that the second webpage is a checkout webpage, wherein at least some content of the box is retrieved asynchronously relative to loading of the second webpage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WASEEM ASHRAF/               Supervisory Patent Examiner, Art Unit 3682